UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------X
BARRY VALLEN,

                               Plaintiff,            MEMORANDUM & ORDER
                                                     16-CV-2893(JS)(ARL)
             -against–

RESHAWN NEWSON and STEVE SYDZIAC,

                         Defendants.
-------------------------------------X
BARRY VALLEN,

                               Plaintiff,            MEMORANDUM & ORDER
                                                     16-CV-2632(JS)(ARL)
             -against–

CAROL HALL,

                         Defendant.
-------------------------------------X
APPEARANCES
For Plaintiff:      Barry Vallen, pro se
                    0142991
                    Pilgram Psychiatric Center
                    998 Crooked Hill Road, Ward 401
                    West Brentwood, New York 11717

For Defendants:          Lori L. Pack, Esq.
                         New York State Attorney General Office
                         300 Motor Parkway, Suite 205
                         Hauppauge, New York 11788

SEYBERT, District Judge:

             Before the Court is a motion from Defendants Steve

Sydziac (“Sydziac”), Reshawn Newson (“Newson”), and Carol Hall

(“Hall,” and collectively, “Defendants”) to dismiss the three

complaints    of   pro   se   Plaintiff   Barry   Vallen   (“Plaintiff”   or
“Vallen”).    Plaintiff is a patient at Pilgrim Psychiatric Center

(“Pilgrim”) and Defendants are employees of Pilgrim.              For the

following reasons, Defendants’ motion (see 16-CV-2893, D.E. 20,

and 16-CV-2632, D.E. 23) is GRANTED.

                                BACKGROUND

           Vallen was civilly committed in 1985 after he killed his

parents.     He is now a patient at Pilgrim.1        Here, Vallen filed

three complaints against various staff at Pilgrim.               By prior

Orders, this Court consolidated Docket No. 16-CV-3693 into 16-CV-

2893, leaving only Docket Nos. 16-CV-2893 and 16-CV-2632 open.

(See 16-CV-2893 Order, D.E. 8, at 2; 16-CV-2893 Feb. 8, 2017 Elec.

Order.)      It   also   dismissed   several   defendants,   leaving   only

Sydziac, Newson, and Hall.           (See 16-CV-2893 Order at 3.)      The

remaining Defendants now move to dismiss the remaining actions.

           The following allegations, which are presumed true for

purposes of this order, are taken from the First Complaint,

(“Complaint I”), against Defendants Sydziac (a nurse) and Newson

(a mental therapy aide).        (Compl. I, D.E. 1, 16-CV-2893.)         On

May 13, 2016, at approximately 8:00 p.m., Sydziac pushed Vallen

and caused him to fall.      At 8:15, Vallen went to call the Justice

Center, an agency he states takes complaints of “patient abuse.”


1 A thorough review of Plaintiff’s psychiatric history and
commitment can be found in Vallen v. Connelly, No. 99-CV-9947,
2004 WL 555698 (S.D.N.Y. Mar. 19, 2004), aff’d, 185 F. App’x 22
(2d Cir. 2006).
                                       2
Newson “started screaming at [him] to get off the phone” while

standing within two feet of him.                 Vallen further alleges that

Newson,    who   is   over   six   feet       tall,   was   “inraged”   [sic]   and

“threatened [Vallen] with extreme violence.”                Newson warned Vallen

not to use Newson’s name or he would “kill [him] by smashing [his]

head into the wall,” and Vallen was “terrified.”                  Vallen alleges

that no other staff members “came to [his] aid.”                 (Compl. I at 4,

¶ IV.A.)    Vallen is “suffering severe trauma, fear, loss of sleep

[and] no one is specifically treating [him] for trauma.                  In fact,

[Newson] still works on the ward and [Sydziac] also.”                   Vallen is

“worried what will happen” “unless [he] stop[s] being humiliated

and feeling powerless.”       (Compl. I at 4, ¶ IV.A.)           Plaintiff filed

the first complaint approximately two weeks later.                 As to relief,

he seeks “money for psychological care until [he is] healed,”

specifically, “an award of 5,000,000 to compensate what may be a

permanent trauma.”      (Compl. I at 5.)

            In the Second Complaint, filed on May 19, 2016, Vallen

complains of Pilgrim’s mail system.               (Compl. II, D.E. 1, 16-CV-

2632.)     He names Hall, “the treatment team leader for ward 401,”

as the only defendant.        He claims that “mail lays around sitting

for weeks before going out anyone can take it.                  Incoming mail is

erratic and does not always arrive.              Certified mail is often lost

and unknown where it comes or goes.”                  (Compl. II at 4, ¶ IV.)

According to Vallen, he “lost a big case in court due to not

                                          3
receiving certified mail.”   (Compl. II at 4, ¶ IV.A.)   He seeks “a

more efficient mail system” as relief.    (Compl. II at 5.)

          Plaintiff filed the Third Complaint, (“Complaint III”),

in July 2016.   (Compl. III, D.E. 1, 16-CV-3963.)        It contains

allegations of the same incident described in Complaint I.    Vallen

additionally notes that Sydziac pushed him when he stood up from

his wheelchair by “grabb[ing his] arms and viciously thrust[ing

him] back towards the ground.”    When Newson threatened him, Vallen

believed he “was in one of his drunken rages [he] could smell the

alcohol from him.”   Vallen alleges the interaction occurred in

view of other staff and nurses.    (Compl. III at 4, ¶ IV.)   Again,

Plaintiff seeks “effective treatment for [his] continuing trauma.”

(Compl. III at 4, ¶ IV.A.)   He wants “a caring environment” and to

“not be treated like a secondhand patient.”       In Complaint III,

Plaintiff requests $75 million in damages.    (Compl. III at 5.)

                             DISCUSSION

          Defendants move to dismiss the Complaints pursuant to

Federal Rule of Civil Procedure 12(b)(6), arguing that none state

a cause of action.   They further contend that Plaintiff’s claims

are barred by sovereign and qualified immunity.       Finally, they

request an order prohibiting Plaintiff from filing any future

lawsuits without first seeking permission from this Court.      (See

Defs.’ Mot.)



                                  4
            Vallen’s opposition (Pl.’s Opp., 16-CV-2893, D.E. 24)2

does not respond to Defendants’ arguments, but rather makes new

claims regarding Hall’s unauthorized searches of his belongings.

“[W]hile district courts are not required to consider claims that

are raised for the first time in a pro se plaintiff’s opposition

to   a   motion   to   dismiss,    the       [C]ourt   may   consider   factual

allegations contained in a plaintiff’s submissions in opposition

to a defendant’s motion to dismiss, to the extent that they are

consistent with the complaint.”          Macklin v. Am. Bldg. Maint., No.

15-CV-3675, 2016 WL 423657, at *1 (S.D.N.Y. Jan. 7, 2016), R&R

adopted, 2016 WL 439067 (S.D.N.Y. Feb. 3, 2016). Here, Plaintiff’s

opposition does not reference the claims in his Complaints at all.

The Court declines to review the entirely new claims.              See Mathie

v. Goord, 267 F. App’x 13, 14 (2d Cir. 2008) (affirming that a new

constitutional     challenge      raised      in   opposition   briefing   was

properly dismissed because the complaint did not “encompass that

claim”); Mira v. Argus Media, No. 14-CV-0675, 2017 WL 1184302, at

*3 (S.D.N.Y. 2017) (declining to review claims raised in a pro se

plaintiff’s opposition briefing because the allegations went “well

beyond merely elaborating on the facts alleged in the Complaint

and apparently are intended to support new legal theories.”).




2 Although Vallen’s submission does not bear the title of
“Opposition,” the Court construes it as such as it is the only
document filed in response to Defendants’ motion.
                                         5
I.      Motion to Dismiss Standard

               Rule 12(b)(6) provides that dismissal is appropriate if

the complaint fails “to state a claim upon which relief can be

granted.” FED. R. CIV. P. 12(b)(6). To survive a motion to dismiss,

a complaint must plead “enough facts to state a claim to relief

that is plausible on its face.”             Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570, 127 S. Ct. 1955, 1974 (2007).             A claim is plausible

“when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for

the misconduct alleged.”          Ashcroft v. Iqbal, 556 U.S. 662, 678,

129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009).                 Although the

Court must accept all allegations in the complaints as true, this

tenet    is    “inapplicable     to   legal   conclusions.”       Id.   Thus,

“[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.”                   Id.

(citation       omitted).       Ultimately,     the   Court’s    plausibility

determination       is   a   “context-specific    task    that   requires   the

reviewing court to draw on its judicial experience and common

sense.”       Id. at 679, 129 S. Ct. at 1950.

               A complaint filed by a pro se litigant is to be construed

liberally and “however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94, 127 S. Ct. 2197, 2200, 167 L.

Ed. 2d 1081 (2007) (internal quotation marks and citation omitted).

                                        6
See also Hiller v. Farmington Police Dep’t, No. 12-CV-1139, 2015

WL 4619624, at *7 (D. Conn. July 31, 2015) (noting that the

dismissal of a pro se complaint pursuant to Rule 12(b)(6) is not

appropriate “unless it appears beyond doubt that the plaintiff can

prove no set of facts in support of his claim which would entitle

him to relief”) (internal quotation marks and citations omitted).

Nevertheless, a pro se complaint must state a plausible claim for

relief and comply with the minimal pleading standards set forth in

Federal Rule of Civil Procedure 8. Hiller, 2015 WL 4619624, at *7.

II.   The May Incident

           Plaintiff brings his claim pursuant to 42 U.S.C. § 1983.

“‘In order to state a cause of action under 42 U.S.C. § 1983, a

plaintiff must allege that some person acting under color of state

law deprived him of a federal right.’”   Ahlers v. Rabinowitz, 684

F.3d 53, 60–61 (2d Cir. 2012) (quoting Washington v. James, 782

F.2d 1134, 1138 (2d Cir. 1986)).     “To determine the substantive

rights of a person involuntarily committed to a state institution,

the interests of the individual are balanced against the interests

of the state.”    Id. at 61 (citing Youngberg v. Romeo, 457 U.S.

307, 320, 102 S. Ct. 2452, 2460, 73 L. Ed. 2d 28 (1982)).   “[T]he

state’s interest in maintaining order and security is not punitive

in purpose or character, and remains valid in institutions of civil

commitment.”   Id. (noting the “‘societal interest in protecting

the health, safety, and welfare of the patients and staff’” in a

                                 7
state psychiatric center described in Aiken v. Nixon, 236 F. Supp.

2d 211, 232 (N.D.N.Y. 2002)).             The Court construes Plaintiff’s

allegations against Sydziac and Newson as excessive force and

verbal harassment, respectively.

            “Individuals involuntarily committed to state custody,

such   as   Plaintiff,        have    constitutionally-protected          liberty

interests in adequate food, shelter, clothing, medical care, and

conditions of reasonable care and safety.”                Vallen v. Plan, 15-

CV-0703, 2016 WL 482026, at *3 (E.D.N.Y. Feb. 4, 2016) (citing

Youngberg, 457 U.S. at 324, 102 S. Ct. at 2458-59).              “‘The rights

of patients who are involuntarily committed have been likened to

the rights of detainees awaiting trial.’”               Id. (quoting    James v.

Morgan, 13-CV-0526, 2014 WL 841344, *2 (N.D.N.Y. Mar. 4, 2014);

(quoting Buthy v. Comm’r of Off. of Mental Health of N.Y., 818

F.2d 1046, 1051 (2d Cir. 1987) (“‘applying the levels of protection

afforded pre-trial detainees under the Due Process Clause to

persons confined due to an acquittal by reason of insanity or their

incompetence     to   stand    trial’”)      (further    citations     omitted)).

Contrary    to   Defendants’         assertions,    because    Plaintiff      was

involuntarily committed at the time of the challenged conduct, his

claims are analyzed under the Due Process Clause of the Fourteenth

Amendment rather than under the Eighth Amendment.              Id.

            “In reviewing [Section 1983] claims [of involuntarily

committed    plaintiffs       against     ‘professionals’],     the      critical

                                         8
question is whether the charged official’s decision alleged to

have caused a deprivation was ‘such a substantial departure from

accepted     professional    judgment,       practice,   or   standards    as   to

demonstrate that the person responsible actually did not base the

decision on such a judgment.’”           Dove v. City of N.Y., No. 03-CV-

5052, 2007 WL 805786, at *7 (E.D.N.Y. Mar. 15, 2007) (quoting

Youngberg, 457 U.S. at 323, 102 S. Ct. at 2462).                However, “some

courts have declined to apply the Youngberg standard to officials

deemed to be ‘low-level staff members,’ and, instead, apply a

‘deliberate indifference’ standard to Section 1983 claims against

such officials, asking whether the challenged officials displayed

a   mental    state   of    deliberate       indifference     with    respect   to

[plaintiff’s] rights.”         Id. (collecting cases).               According to

Vallen’s complaints, Sydziac and Newson are staff members of

Pilgrim.      At this juncture, giving Plaintiff every favorable

inference, the Court considers Sydziac to be a professional, as

Defendants assert he is a nurse.             See Youngberg, 457 U.S. at 323

n.30 (a professional is “a person competent, whether by education,

training or experience, to make the particular decision at issue.

Long-term treatment decisions normally should be made by persons

with degrees in medicine or nursing, or with appropriate training

in areas such as psychology, physical therapy, or the care and

training of the retarded.”).        However, it is less clear whether

Newson, described by Defendants as a “mental therapy aide,” can be

                                         9
considered a professional for purposes of applying either the

“substantial departure” or “deliberate indifference” standard.

The Court addresses this issue below in its discussion of the

allegations against Newson.

     A.     Sydziac

            Recognizing Sydziac as a professional, this Court cannot

say that merely pushing Plaintiff back into his wheelchair, without

more, was a substantial departure from professional judgment.

Courts    must   “show   deference   to   the   judgment   exercised   by   a

qualified professional” and “a decision, if made by a professional,

is presumptively valid.”       Youngberg, 457 U.S. at 322-23, 102 S.

Ct. at 1461-62.       The United States Supreme Court recently held

that a pretrial detainee must demonstrate that a defendant’s use

of force is objectively unreasonable to prove an excessive force

claim.    See    Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473, 192

L. Ed. 2d 416 (2015); see also Maxwell v. Miller, No. 16-CV-0275,

2018 WL 3095834, at *5 (N.D.N.Y. May 21, 2018), R&R adopted, No.

16-CV-0275, 2018 WL 3069210 (N.D.N.Y. June 21, 2018) (“Because it

is well settled that a civil detainee’s constitutional conditions-

of-confinement claims arise under the Fourteenth Amendment due

process clause, Youngberg, 457 U.S. at 315-16, and because the

rationale by the Supreme Court in Kingsley seems equally applicable

to civil detainees, I find that the legal standard articulated in

Kingsley applies in this action to plaintiff’s excessive force

                                     10
claim.”). Courts have held that isolated, de minimus uses of force

against   involuntarily     committed   plaintiffs    do   not   constitute

excessive force and are thus not constitutional deprivations.

Radin v. Tun, No. 12-CV-1393, 2015 WL 4645255, at **9 n.18, 10

(E.D.N.Y. Aug. 4, 2015) (citing Lopez v. City of N.Y., No. 05-CV-

10321, 2009 WL 229956, at *8 (S.D.N.Y. Jan. 30, 2009) (collecting

cases finding that a slap “does not rise to the level of a

constitutional violation” in the prison context)).

           Plaintiff has filed two complaints regarding Sydziac’s

actions, and at most, they amount to pushing Plaintiff back into

a wheelchair.   He alleges no injury whatsoever.           See Radin, 2015

WL 464525, at *10 (applying Kingsley, Plaintiff’s vague assertions

that she suffered “a beating” were insufficient under Section 1983

and dismissing her excessive force claims with prejudice upon

defendants’   motion   to   dismiss).     The   use   of   force   was    not

objectively unreasonable.     The Court does not find that repleading

would cure these defects.       Thus, the claims against Sydziac are

DISMISSED WITH PREJUDICE.

     B.    Newson

           Although an involuntarily committed individual’s rights

are compared to those of a pretrial detainee, courts have analyzed

Section 1983 claims with reference to the Eighth Amendment.              See,

e.g. Coffeey v. Hollenbeck, No. 14-CV-196, 2016 WL 770087, at *6

(N.D.N.Y. Jan. 27, 2016), R&R adopted, 2016 WL 796081 (N.D.N.Y.

                                   11
Feb.   22,    2016)      (with      respect        to     involuntarily      committed

plaintiffs’ Section 1983 challenges to issues arising from their

confinement, “cases analyzed under the Eighth Amendment provide

guidance     in    analyzing     cases   considered         under     the   Fourteenth

Amendment”); Groves v. Davis, No. 11-CV-1317, 2012 WL 651919, at

*3 (N.D.N.Y. Feb. 28, 2012) (“As have numerous other courts which

have considered the issue, this Court has found that the standard

for analyzing a civil detainee’s Fourteenth Amendment conditions

of confinement claim is the same as the Eighth Amendment standard”)

(internal quotation marks omitted) (collecting cases).

             In    the   context    of   prisoners,         “verbal    harassment      or

profanity     alone,     unaccompanied        by    any    injury     no    matter    how

inappropriate, unprofessional, or reprehensible it might seem,

does not constitute the violation of any federally protected right

and therefore is not actionable under 42 U.S.C. § 1983.”                             Aziz

Zarif Shabazz v. Pico, 994 F. Supp. 460, 474 (S.D.N.Y. 1998)

(internal         quotation      marks       omitted)        (collecting       cases).

Furthermore,        in    the      context     of       involuntarily        committed

individuals, “[a]llegations of verbal harassment are insufficient

to support a Section 1983 claim.”                  Groves, 2012 WL 651919 at *5

(dismissing, with prejudice, the deliberate indifference claims of

plaintiff, a patient at the Central New York Psychiatric Center).

A single verbal threat directed at an involuntarily committed

individual, even a serious one, does not rise to the level of a

                                         12
constitutional deprivation.       See Coffeey, 2016 WL 770087 at *11

(“Coffeey claims that Hollenbeck threatened to ‘take [Coffeey] out

in a body bag.’ To the extent Coffeey attempted to allege a

potential Fourteenth Amendment claim against Hollenbeck for making

verbal threats, such a claim must fail.           A claim of threats and

harassment alone, without allegations of accompanied injury or use

of force, is insufficient to state an Eighth Amendment claim.”)

(alteration in original).      The Court finds that Newson’s comments,

“while callous and distasteful, do not rise to the level of a

constitutional violation.”      Vallen v. Carrol, No. 02-CV-5666, 2005

WL 2296620, at *7 (S.D.N.Y. Sept. 20, 2005).         The Court would find

so   whether   the   claims   against    Newson   were   analyzed   under    a

“substantial departure” or “deliberate indifference” standard.              As

Plaintiff has already given two factual accounts of this incident

demonstrating that it was a short encounter with no physical

component, his claims against Newson are DISMISSED WITH PREJUDICE.3

III. The Mail

           Plaintiff also brings his mail complaint pursuant to

Section 1983.        Although he does not specifically allege the

constitutional deprivation caused by the purportedly inefficient

mail system at Pilgrim, in giving the complaint its most liberal




3 As the Court is dismissing the claims against Sydziac and
Newson with prejudice, it need not consider their immunity
arguments.
                                    13
construction,     the   Court   finds    that     Plaintiff     alleges   a

constitutional restriction of his legal mail.

            “In the context of civil commitment . . . [a] patient

must show regular and unjustifiable interference with incoming

legal mail; the actions of facility staff in restricting civilly

committed individuals’ access to legal mail are justified if they

advance or protect the state’s interest in security, order, or

treatment   and   the   restrictions    imposed   are   no    greater   than

necessary to advance the governmental interest involved.”          Ahlers,

684 F.3d at 64.

            Vallen’s complaint generally alleges that Pilgrim’s mail

system is inefficient, that mail sits before being delivered, and

that incoming mail is erratic.         Though he does not specifically

allege that he is being deprived of legal mail, he asserts that he

“lost a big case in court due to not receiving certified mail.”

(Compl. II at 4, ¶ IV.A.)       These allegations, devoid of details

such as dates, times, types of mail, and frequency of occurrence,

are insufficient to state a claim for a constitutional deprivation.

See Ahlers, 684 F.3d at 65 (“eleven instances over four months

does not in itself support an inference of regular interference.

And the allegation that mail was withheld is insufficient to

support a claim that it was withheld unjustifiably.”); Cancel v.

Goord, No. 00-CV-2042, 2002 WL 171698, at *3 (S.D.N.Y. Feb. 4,

2002) (an allegation of seven delays, ranging from two to six

                                   14
weeks, over the course of a year, was insufficient).                    Furthermore,

Vallen fails to connect Hall to the issues he alleges with his

mail.        Accodingly, Plaintiff’s claims against Hall are DISMISSED

WITHOUT       PREJUDICE.     If   Plaintiff       wishes    to   file    an   Amended

Complaint to remedy these defects, he may do so in accordance with

this Order.

        A.     Eleventh Amendment Immunity

               Suits    against      state      officials   in    their       official

capacities are permitted for prospective injunctive relief to stop

ongoing violations of federal law.                 Mary Jo C. v. N.Y. State &

Local Ret. Sys., 707 F.3d 144, 166 (2d Cir. 2013).                 Plaintiff does

not seek monetary damages from Hall.               He seeks injunctive relief,

namely, “a more efficient mail system.”                (Compl. 3 at 5.)            Thus,

the Eleventh Amendment does not bar his claims.

        B.     Qualified Immunity

               The     allegations    in     Plaintiff’s     Complaint        II     are

insufficient to state a claim under Section 1983. As stated above,

Plaintiff must allege with more specificity what issues he is

having with his mail and describe Hall’s personal involvement.

The Court need not consider Hall’s potential immunity at this

stage, and further, on this record, the Court cannot state that

Hall is entitled to qualified immunity as a matter of law.                           The

Second Circuit has emphasized that “a defendant presenting an

immunity defense on a Rule 12(b)(6) motion instead of a motion for

                                           15
summary     judgment    must     accept       the    more    stringent     standard

applicable to this procedural route.”               McKenna v. Wright, 386 F.3d

432, 436 (2d Cir. 2004); see also James v. Suffolk Cty. Corr.

Facility,    No.   13–CV–2344,     2014       WL    4659300,    at   *5   (E.D.N.Y.

Sept. 17,    2014)     (noting    that        evidence      supporting    qualified

immunity is normally adduced during the discovery process and at

trial).       Plaintiff is granted LEAVE TO REPLEAD the allegations

in the Complaint against Hall under Docket No. 16-CV-2632 and file

an Amended Complaint under lead Docket No. 16-CV-2893.

IV.   Defendants’ Request for an Order Concerning Future Lawsuits

            Vallen has been a persistent litigant in this Court and

others.     Defendants have documented at least twenty-seven cases

from federal and state courts from their files.                      A review of

Vallen’s prior cases before the federal courts, all of which

challenge his confinement in some way, indicates that he has been

largely unsuccessful: (1) Vallen v. Connelly, et al., 99-CV-9947

(District Court granted summary judgment to defendants and Second

Circuit affirmed, Vallen represented by counsel); (2) Vallen v.

The State of N.Y., et al., 08-CV-7467 (complaint dismissed pursuant

to 28 U.S.C. 1915(e)(2) and Second Circuit dismissed appeal because

it lacked an arguable basis in law or fact); (3) Vallen v. The

State of N.Y., 08-CV-7564 (complaint dismissed pursuant to 28

U.S.C. 1915(e)(2) and Second Circuit dismissed appeal because it

lacked an arguable basis in law or fact); (4) Vallen v. Mid-Hudson

                                         16
Forensic,       et   al.,       02-CV-5666    (defendant’s        motion     for   summary

judgment granted); (5) Vallen v. Miraglia, et al., 10-CV-4225

(complaint dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) after

Plaintiff given leave to amend); (6) Vallen v. Beau Plan et al.,

15-CV-0703 (motion to dismiss granted due to Plaintiff’s failure

to state a claim).                The repetitive and duplicative nature of

Plaintiff’s actions--and his lack of success--demonstrates that

Plaintiff may be “abus[ing] the process of the Courts to harass

and     annoy    others         with   meritless,        frivolous,        vexatious    or

repetitive appeals and other proceedings.”                     In re Hartford Textile

Corp., 659 F.2d 299, 305 (2d Cir. 1981); see also Malley v. N.Y.

City Bd. of Educ., 112 F.3d 69, 69 (2d Cir. 1997) (per curiam)

(filing injunction may issue if numerous complaints filed are based

on the same events).             Without an indication of Plaintiff’s success

in state court, however, and in an abundance of caution given his

pro se status, the Court declines to issue a filing injunction at

this time.

             Under the All Writs Act, a federal court “may issue all

writs    necessary         or    appropriate        in   aid   of    their    respective

jurisdictions        and    agreeable        to    the   usages     and   principles    of

law.” 28 U.S.C. § 1651(a).                   The All Writs Act “grants district

courts the power, under certain circumstances, to enjoin parties

from filing further lawsuits.”                MLE Realty Assocs. v. Handler, 192

F.3d 259, 261 (2d Cir. 1999).                 Those circumstances include cases

                                              17
where a litigant engages in the filing of repetitive and frivolous

suits.   See Malley v. N.Y. City Bd. of Educ., 112 F. 3d 69 (2d

Cir. 1997) (per curiam) (filing injunction may issue if numerous

complaints     filed    are    based   on   the    same    events).      Such     an

injunction, while protecting the courts and parties from frivolous

litigation, should be narrowly tailored so as to preserve the right

of access to the courts.           In addition, the Court must provide

plaintiffs with notice and an opportunity to be heard before

imposing a filing injunction.           Moates v. Barkley, 147 F.3d 207,

208 (2d Cir. 1998) (per curiam).

              The Court has an “obligation to protect the public and

the efficient administration of justice from individuals who have

a   history    of    litigation    entailing       vexation,     harassment      and

needless expense to other parties and an unnecessary burden on the

courts and their supporting personnel.”               Lau v. Meddaugh, 229 F.

3d 121, 123 (2d Cir. 2000) (internal quotation marks, citations,

and alteration omitted).           The Court is especially cognizant of

Plaintiff’s pro se status and has considered his Complaints as

liberally as possible.         Nonetheless, the Court now warns Plaintiff

that   similar      future    complaints    will   not    be   tolerated.      Given

Plaintiff’s      lengthy      litigation    history       in   this   Court,     and

others, the Court now cautions Plaintiff that, should he file

another Complaint relating to these issues (aside from the Amended



                                       18
Complaint authorized by this Order), the Court will order Plaintiff

to show cause why a litigation bar should not be entered.

V.   Leave to Amend

          The Second Circuit has stated that “[w]hen a motion to

dismiss is granted, the usual practice is to grant leave to amend

the complaint.”   Hayden v. Cty. of Nassau, 180 F.3d 42, 53 (2d

Cir. 1999); see also FED. R. CIV. P. 15(a)(2) (“The court should

freely give leave [to amend] when justice so requires.”).    Leave

to replead should be liberally granted to pro se litigants. Chavis

v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010)).

          The Court reiterates that leave to replead as to Sydziac

and Newson would be futile.     Accordingly, Plaintiff is GRANTED

LEAVE TO AMEND only Complaint II against Hall under Docket No. 16-

CV-2632 in accordance with this Memorandum and Order.   Any Amended

Complaint shall be filed within thirty (30) days from the date of

this Order, shall be titled “Amended Complaint,” and shall bear

Docket No. 16-CV-2632.   Plaintiff is cautioned that his failure to

timely file an Amended Complaint will lead to the dismissal of his

complaint against Hall WITH PREJUDICE and the case will be closed.

                            CONCLUSION

          For the above reasons, Defendants’ motion (see 16-CV-

2893, D.E. 20, and 16-CV-2632, D.E. 23) is GRANTED.     All claims

against Defendants Sydziac and Newson are DISMISSED WITH PREJUDICE

and the Clerk of the Court is directed to TERMINATE them as

                                 19
Defendants and mark Docket No. 16-CV-2893 CLOSED.    As to Defendant

Hall, the claims against her are DISMISSED WITHOUT PREJUDICE, and

Plaintiff is given LEAVE TO REPLEAD in accordance with this Order.

Plaintiff’s failure to file an Amended Complaint under Docket No.

16-CV-2632 within thirty (30) days of the date of this Order will

result in dismissal of the case with prejudice.

          Given Plaintiff’s pro se status, the Court certifies

pursuant to 28 U.S.C. § 1915(a)(3) that any appeal taken from this

Order would not be taken in good faith and therefore in forma

pauperis status is DENIED for purposes of an appeal.    See Coppedge

v. United States, 369 U.S. 438, 444-45, 82 S. Ct. 917, 920-21,

8 L. Ed. 2d 21 (1962).

          The Clerk of the Court is directed to mail a copy of

this Order to the pro se Plaintiff.



                                      SO ORDERED.



                                      /s/ JOANNA SEYBERT______
                                      Joanna Seybert, U.S.D.J.

Dated:    March   22 , 2019
          Central Islip, New York




                               20
